Title: Thomas Jefferson to David Bailie Warden, 11 March 1811
From: Jefferson, Thomas
To: Warden, David Bailie


          
            Dear Sir
            Monticello Mar. 11. 1811.
          
           Mr Burwell is this moment arrived here, and our post in the instant of it’s departure.  the inclosed letter happens to have been ready written and I am extremely anxious to have it delivered into the hands of M. Tracy without the possibility of it’s being opened by the government. mr Burwell thinks if I inclose it to you by this post it may get to N. York before you will have sailed. I therefore hasten to inclose & dispatch it, and pray your care & personal delivery of it. be so good as to add my warm affections to M. de la Fayette, & to say to him that if I had had another quarter of an hour I would have written to him. he shall hear from me by mr Barlow. wishing you a happy voyage and meeting with your friends I salute you with great esteem & respect
          
            Th:
            Jefferson
         